DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 10 have been cancelled.
Claims 1 and 9 have been amended.
No new claim(s) has/have been added.
Claims 1, 3, 9 and 11 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Jinseong Park (Reg. No. 75,082) on 16 February 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1 and 9, and cancel Claims 4-8 and 12-16 as follows:

1. (Currently Amended) A method of detecting an access address of a Bluetooth signal to which channel coding is applied, the method comprising:
performing initial signal processing in a unit of a specific length for a first preamble part within a preamble section of the Bluetooth signal;
performing, in a unit of the specific length, channel decoding for a second preamble part remained after the first preamble part within the preamble section, wherein the channel decoding starts at the middle of the preamble section;
extracting a correlation value in a bit unit with a preset access address from an output of the channel decoding; and
determining that a valid access address is detected when the correlation value exceeds a threshold value,
wherein the specific length is a bit pattern length of a bitstream which is repeated in the preamble section or a length of a bitstream input for the channel decoding, and
wherein the channel decoding performed on the second preamble part is performed before the extracting of the correlation value.

4. – 8. (Canceled).

a radio frequency (RF) receiver configured to receive the Bluetooth signal; and
an access address start detector configured to:
perform initial signal processing in a unit of a specific length for a first preamble part within a preamble section of the Bluetooth signal;
perform, in a unit of the specific length, channel decoding for a second preamble part remained after the first preamble part within the preamble section, wherein the channel decoding starts at the middle of the preamble section;
extract a correlation value in a bit unit with a preset access address from an output of the channel decoding; and
determine that a valid access address is detected when the correlation value exceeds a threshold value,
wherein the specific length is a bit pattern length of a bitstream which is repeated in the preamble section or a length of a bitstream input for the channel decoding, and
wherein the channel decoding performed on the second preamble part is performed before the extracting of the correlation value.

12. – 16. (Canceled).

Response to Arguments
Applicant’s arguments, see Remarks (on page 8-9), filed 01/04/2021, regarding Rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive because claims 1 and 9 are 
Applicant’s arguments, see Remarks (on page 10-13), filed 01/04/2021, with respect to claims 1 and 9 have been fully considered and are persuasive because claims 1 and 9 are further amended via Examiner’s Amendment as reflected set forth in above.  The 35 U.S.C. 103 rejections of claims 1-3 and 9-11 have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 9 and 11 (renumbered as 1-4) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of Examiner’s Amendment as reflected set forth in above and the Applicant’s persuasive arguments.
Claims 3 and 11 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462